FILED
                             NOT FOR PUBLICATION                            JAN 26 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50048

                Plaintiff - Appellee,             D.C. No. 2:09-cr-00235-PSG-1

  v.
                                                  MEMORANDUM *
DONNELL WILSON, Jr., AKA Donell
Wilson, Jr.,

                Defendant - Appellant.



UNITED STATES OF AMERICA,                         No. 10-50258

                Plaintiff - Appellee,             D.C. No. 2:09-cr-00235-PSG-2

       v.

BENJAMIN BROWNING,

                Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted January 11, 2011 **
                                Pasadena, California

Before: McKEOWN, W. FLETCHER, and CLIFTON, Circuit Judges.

      Donnell Wilson and Benjamin Browning (“Defendants”) appeal their

conviction for possession of stolen mail in violation of 18 U.S.C. § 1708.

Defendants contend that the district court erred when it denied their Fourth

Amendment motion to suppress evidence seized from their vehicle. We review a

district court’s denial of a motion to suppress de novo. See United States v.

Maddox, 614 F.3d 1046, 1048 (9th Cir. 2010). We review for clear error the

district court’s underlying findings of fact. See United States v. Turvin, 517 F.3d

1097, 1099 (9th Cir. 2008). We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

          Reasonable suspicion supported the investigatory stop of Defendants’ car.

Police observed Defendants’ vehicle pulled over on the side of the road at 3:30

a.m. in an area with a high frequency of mail theft. Defendant Browning was

standing outside of the vehicle directly in front of a row of mailboxes. When

Defendants observed the officers’ patrol car, they immediately attempted to drive

away. Viewing the totality of the circumstances, we conclude that there was a


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
“particularized and objective basis for suspecting legal wrongdoing” that justified

the stop of Defendants’ car. United States v. Arvizu, 534 U.S. 266, 273 (2002).

      There is ample evidence in the record to support the district court’s finding

that after conducting the investigatory stop and questioning Defendants, probable

cause existed to arrest Defendants and search the vehicle. Officers learned that

Defendants were not from the area and that they were traveling to a location that

would not naturally take them to the place where they were stopped. Officers also

observed numerous pieces of mail scattered throughout the car – on the dashboard,

center console, floorboard, and on Defendant Browning’s lap. In light of the

totality of the circumstances, we conclude that there was a “fair probability” that

the Defendants were engaged in mail theft and that the vehicle contained evidence

of the crime. See United States v. Brooks, 610 F.3d 1186, 1193-94 (9th Cir. 2010).

      AFFIRMED.




                                          3